Case 1:09-cr-00066-KD-C Document 145 Filed 09/21/21 Page 1 of 2                    PageID #: 1637




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
 v.                                              )    Criminal Action No. 09-00066-KD-C
                                                 )
 LEONARDO CARSON,                                )
                                                 )
       Defendant.                                )

                                             ORDER

        This action is before the Court on the Motion to Terminate Supervised release filed by

 Defendant Leonardo Carson and the United States’ response (docs. 142, 144). Upon

 consideration, and for the reasons set forth herein, the Motion is GRANTED.1 2

        Carson was indicted and charged with the offenses of conspiracy to possess with intent to

 distribute cocaine (Count One), conspiracy to possess with intent to distribute cocaine base

 (Count Two), possess with intent to distribute marijuana (Count Three), possess with intent to

 distribute cocaine (Count Four), and conspiracy to possess with intent to distribute marijuana

 (Count Five) (doc. 41). He was tried and convicted of Counts One, Two, Four, and Five. He

 was sentenced to a total term of imprisonment of 121 months followed by five years of

 supervised release (docs. 96, 97). Carson was released October 13, 2017.

        Carson moves the Court to exercise its discretionary authority under 18 U.S.C. §

 3583(e)(1) and grant his motion for early termination of supervision. Carson points out that he



        1
          Carson moved for early termination of supervision in July 2020 (doc. 138). His motion
 was denied (doc. 141). However, the Court indicated that early termination would be considered
 after completion of another year of supervision if Carson chose to re-file his motion (Id.).
        2
          A hearing on the motion is not required because the United States did not object. See
 Fed. R. Crim. P. 32.1(c)(2)(B)&(C).
Case 1:09-cr-00066-KD-C Document 145 Filed 09/21/21 Page 2 of 2                       PageID #: 1638




 has served approximately 78% of his term of supervision, and to his knowledge he has not

 violated the terms and conditions of his supervised release.

        Pursuant to 18 U.S.C. § 3583(e)(1), after consideration of the relevant factors in 18

 U.S.C. § 3553(a), the Court may “terminate a term of supervised release and discharge the

 defendant released at any time after the expiration of one year of supervised release, pursuant to

 the provisions of the Federal Rules of Criminal Procedure relating to the modification of

 probation, if it is satisfied that such action is warranted by the conduct of the defendant released

 and the interest of justice.” 18 U.S.C. § 3583(e)(1).

        Carson has served more than one year of supervised release. He has been in substantial

 compliance during the past four years of supervision and appears to have made a positive

 adjustment upon release (doc. 138). Carson’s Probation Officer does not object to early

 termination. Also, the United States does not oppose the motion (doc. 144).

        The Court has considered the foregoing and the relevant factors in 18 U.S.C. § 3553(a).

 Specifically, the Court has considered the “nature and circumstances of the offense” and

 Carson’s “history and characteristics” as well as whether early termination would serve the

 “need for the sentence imposed … to afford adequate deterrence to criminal conduct”, and to

 “protect the public from further crimes of the defendant”. 18 U.S.C. § 3553(a)(1), §

 3553(a)(2)(B)&(C). Accordingly, the Court finds that early termination is warranted by

 Carson’s conduct and the interest of justice. 18 U.S.C. § 3583(e)(1).

        DONE and ORDERED this the 20th day of September 2021.


                                               s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
